MEMORANDUM OF DECISION AND ORDER
MAX O. COGBURN, JR., District Judge.
THIS MATTER is before the court on its own Motion for Judgment on the Pleadings. In light of the decision of the Court of Appeals for the Fourth Circuit in Bostic v. Schaefer, 760 F.3d 352 (4th Cir.2014), cert. denied, — U.S. —, 135 S.Ct. 314, — L.Ed.2d —, 2014 WL 4354536 (U.S. Oct. 6, 2014), as to which the Mandate has now issued, Bostic v. Schaefer, No. 14-1167, 14-1169, 14-1173, 2014 WL 4960335 (4th Cir. Oct. 6, 2014), the court determines that North Carolina’s laws prohibiting same-sex marriage are unconstitutional as a matter of law.1
Specifically, the court finds Article XIV, Section 6 of the North Carolina Constitution, North Carolina General Statute § 51-1 et seq., and any other source of state law that operates to deny same-sex couples the right to marry in the State of North Carolina, prohibits recognition of same-sex marriages lawfully solemnized in other States, Territories, or a District of the United States, or threatens clergy or other officiants who solemnize the union of same-sex couples with civil or criminal penalties, are, in accordance with Bostic, supra, unconstitutional as they violate the Due Process and Equal Protection Clauses of the Fourteenth Amendment to the United States Constitution.
Finally, in the hours preceding this Order there have been a number of last minute motions filed by interested parties. The issue before this court is neither a political issue nor a moral issue. It is a legal issue and it is clear as a matter of what is now settled law in the Fourth Circuit that North Carolina laws prohibiting same sex marriage, refusing to recognize same sex marriages originating elsewhere, and/or threatening to penalize those who would solemnize such marriages, are unconstitutional.
*792ORDER
IT IS, THEREFORE, ORDERED that
(1) the consent Motion to Dismiss Plaintiffs First Amendment Claims (#114) is GRANTED, and those claims are DISMISSED without prejudice;
(2) the court’s Motion for Judgment on the Pleadings is GRANTED, and the court finds Article XIV, Section 6 of the North Carolina Constitution, North Carolina General Statute § 51-1 et seq., and any other source of state law that operates to deny same-sex couples the right to marry in the State of North Carolina or prohibits recognition of same-sex marriages lawfully solemnized in other States, Territories, or a District of the United States, or threatens clergy or other officiants who solemnize the union of same-sex couples with civil or criminal penalties, are UNCONSTITUTIONAL as they violate the Due Process and Equal Protection Clauses of the Fourteenth Amendment to the United States Constitution;
(3) all other pending motions are terminated as MOOT.
PERMANENT INJUNCTION
Defendants are PERMANENTLY ENJOINED from enforcing such laws to the extent these laws prohibit a person from marrying another person of the same gender, prohibit recognition of same-sex marriages lawfully solemnized in other States, Territories, or a District of the United States, or seek to punish in any way clergy or other officiants who solemnize the union of same-sex couples.
With the exception of retaining such jurisdiction as may be necessary to enforce such injunction, this action is otherwise DISMISSED.
The Clerk of Court shall issue a Judgment consistent with this Memorandum of Decision and Order.

. The Stay (# 91) previously imposed was automatically dissolved on October 6, 2014, when certiorari was denied in Bostic.